                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   ) Chapter 11
                                                         )
RTI HOLDING COMPANY, LLC, et al.,1                       ) Case No. 20-12456 (JTD)
                                                         )
                             Debtors.                    ) (Jointly Administered)
                                                         )


     DEBTORS’ MOTION TO APPROVE PROCEDURES FOR DE MINIMIS ASSET
         TRANSACTIONS AND ABANDONMENT OF DE MINIMIS ASSETS


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state the following in support of this motion (the “Motion”).




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  A detailed description of the Debtors and their business and the Debtors’ chapter 11 cases are set forth in greater
detail in the Declaration of Shawn Lederman, Chief Executive Officer of Ruby Tuesday, Inc. in Support of First Day
Pleadings [Docket No. 3] (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary
petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on October
7, 2020 (the “Petition Date”)
DOCS_LA:331905.4 76136/001
                                              Relief Requested


                 By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A (the “Order”), authorizing the Debtors to implement expedited

procedures to: (a) sell, or transfer certain assets, collections of assets, or business lines,

including any rights or interests therein (collectively, the “De Minimis Assets”) in any individual

transaction or series of related transactions (each, a “De Minimis Asset Transaction”) to a single

buyer or group of related buyers with an aggregate sale price equal to or less than $1,750,000.00

as calculated within the Debtors’ reasonable discretion, free and clear of all liens, claims,

interests, and encumbrances (collectively, the “Liens”), without the need for further Court

approval and with Liens attaching to the proceeds of such sale or transfer with the same validity,

extent, and priority as had attached to the De Minimis Assets immediately prior to the sale, or

transfer; or (b) abandon a De Minimis Asset up to the value of $100,000.00 to the extent that a

sale thereof cannot be consummated at a value greater than the cost of liquidating such

De Minimis Asset and; (c) pay those reasonable and necessary fees and expenses (if any)

incurred in connection with the sale or transfer of De Minimis Assets, including, but not limited

to, commission fees to agents, brokers, auctioneers, and liquidators with the amount of proposed

commission fees to be paid to be disclosed in the Transaction Notice (as defined herein).3

                                                 Jurisdiction


                 The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

3
  The Debtors will not pay fees and expenses of estate-retained professionals in connection with such use, or sale,
transfer, however, other than in accordance with any orders entered by the Court.
                                                        2

DOCS_LA:331905.4 76136/001
Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012 (the “Amended Standing Order”). The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), to the entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

                 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 The bases for the relief requested herein are sections 105(a), 363, and 554 of

title 11 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6007 and 9006 of the Federal

Rules of Bankruptcy Procedure, and Local Rule 6004-1.

                                            Background


                 The Debtors develop, operate, and franchise casual dining restaurants in the

United States, Guam, and five foreign countries under the Ruby Tuesday® brand. The company-

owned and operated restaurants (i.e., non-franchise) are concentrated primarily in the Southeast,

Northeast, Mid-Atlantic and Midwest regions of the United States.

                 These chapter 11 cases are procedurally consolidated and jointly administered

pursuant to Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or

examiner in these chapter 11 cases and no official committee of unsecured creditors has been

appointed in these cases as of this time.
                                                  3

DOCS_LA:331905.4 76136/001
                 As part of their ordinary course of operations, the Debtors review asset

performance with respect to their properties. In situations where an asset is underperforming or

where the Debtors no longer need an asset, the Debtors will seek to divest the asset to realize

value where possible. In some instances, where no reasonable sale is economically feasible, the

Debtors may seek to abandon an asset to relieve their estates of the expense of maintaining such

asset.

                 Through this Motion, the Debtors seek to streamline the process for asset sales

and asset abandonment provided the asset values do not exceed a certain threshold. The Motion

also proposes certain notice requirements intended to protect parties’ interests with respect to

such assets.

                                  De Minimis Asset Transactions

                 The Debtors seek approval of certain procedures that will, to the extent necessary,

authorize the Debtors to sell or transfer certain assets outside the ordinary course of business

with a transaction value equal to or less than $1,750,000.00. In addition, the Debtors seek

approval of certain procedures that would govern abandonment of certain assets of little or no

use to the Debtors’ estates.

                 In certain circumstances, the Debtors have a limited window of time in which

they may enter into or take advantage of opportunities to sell, transfer, or otherwise monetize De

Minimis Assets. The cost and delay and publicity associated with seeking individual Court

approval of each De Minimis Asset Transaction could eliminate or substantially diminish the

economic benefits of the transactions. Thus, the Debtors propose the De Minimis Asset

                                                  4

DOCS_LA:331905.4 76136/001
Transaction Procedures (as defined below) and the De Minimis Asset Abandonment Procedures

(as defined below) to permit the Debtors to dispose of De Minimis Assets in a cost-efficient

manner and to allow more expeditious and cost-effective review of certain De Minimis Asset

Transactions by interested parties, while at the same time protecting the rights of creditors and

other parties in interest.

                                    De Minimis Asset Transaction Procedures


                 The Debtors propose to sell or transfer each of the De Minimis Assets on the best

terms available, taking into consideration the exigencies and circumstances in each such

transaction under the following procedures (the “De Minimis Asset Transaction Procedures”):

                 a.          With regard to the sales or transfers of De Minimis Assets in any
                             individual transaction or series of related transactions to a single buyer or
                             group of related buyers with a total transaction value as calculated within
                             the Debtors’ reasonable discretion, less than or equal to $1,750,000.00:

                             i.        the Debtors are authorized to consummate such transactions if the
                                       Debtors determine in the reasonable exercise of their business
                                       judgment that such transactions are in the best interest of the
                                       estates, without further order of the Court, subject to the
                                       procedures set forth herein;

                             ii.       any such transactions shall be, without need for any action by any
                                       party, final and fully authorized by the Court and may be, as
                                       provided in the documentation governing the applicable
                                       transaction, final and free and clear of all Liens with such Liens
                                       attaching only to the proceeds of such transactions with the same
                                       validity, extent, and priority as immediately prior to the
                                       transaction;

                             iii.      the Debtors shall give written notice of such transaction
                                       substantially in the form attached hereto as Exhibit B (each notice,
                                       a “Transaction Notice”) to (i) counsel to Goldman Sachs Specialty
                                       Lending Group, L.P. (as administrative and collateral agent),
                                       Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New
                                       York, NY 10006, Attn: Sean A. O’Neal, Esq., soneal@cgsh.com);

                                                         5

DOCS_LA:331905.4 76136/001
                                   (ii) counsel to TCW Direct Lending, Paul Hastings LLP, 515 S.
                                   Flower St., 25th Floor, Los Angeles, CA90071, Attn: Justin
                                   Rawlins, Esq., justinrawlins@paulhastings.com; (iii) counsel to
                                   any statutory committee appointed in these cases; (iv) the Office of
                                   the United States Trustee for the District of Delaware, 844 King
                                   Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,
                                   Attn: Linda Richenderfer, Esq., Linda.Richenderfer@usdoj.gov;
                                   (v) any party asserting a Lien on or interest in the relevant De
                                   Minimis Assets and their counsel, if known; and (vi) those parties
                                   requesting notice pursuant to Bankruptcy Rule 2002 (each, a
                                   “Transaction Notice Party” and collectively, the “Transaction
                                   Notice Parties”), after which the Transaction Notice Parties shall
                                   have ten (10) calendar days to object to such sale (the “Initial
                                   Objection Period”);

                             iv.   the content of the notice sent to the Transaction Notice Parties for
                                   the applicable sale of De Minimis Assets shall consist of:
                                   (a) identification of the De Minimis Assets being sold, or
                                   transferred; (b) identification of the Debtor that directly owns the
                                   De Minimis Assets; (c) identification of the purchaser of the De
                                   Minimis Assets; and (d) any other significant terms of the sale or
                                   transfer;

                             v.    if the terms of a proposed sale or transfer are materially amended
                                   after transmittal of the Transaction Notice but prior to the
                                   applicable deadline of any Transaction Notice Parties’ right to
                                   object to such sale of the De Minimis Assets, the Debtors will send
                                   a revised Transaction Notice (the “Amended Transaction Notice”)
                                   to the Transaction Notice Parties, after which the Transaction
                                   Notice Parties shall have (a) the number of days remaining in the
                                   Initial Objection Period plus (b) an additional five (5) calendar
                                   days, to object to such sale (the “Amended Objection Period”);

                             vi.   any objections to any such transaction must (a) be in writing;
                                   (b) set forth the name of the objecting party; (c) provide the basis
                                   for the objection and the specific grounds therefor; (d) be filed
                                   electronically with the Court, and (e) be served on (i) counsel to
                                   the Debtors, Pachulski Stang Ziehl & Jones LLP, 10100 Santa
                                   Monica Blvd., 13th Floor, Los Angeles, California 90067, Attn:
                                   Richard       M.     Pachulski    and     Malhar       S.    Pagay,
                                   mpagay@pszjlaw.com, and Pachulski Stang Ziehl & Jones LLP,
                                   919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,
                                   Delaware 19899-8705 (Courier 19801), Attn: James E. O’Neill,
                                   joneill@pszjlaw.com; (ii) counsel to Goldman Sachs Specialty
                                   Lending Group, L.P. (as administrative and collateral agent),
                                   Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New
                                   York, NY 10006, Attn: Sean A. O’Neal, Esq., soneal@cgsh.com);
                                                      6

DOCS_LA:331905.4 76136/001
                                       (iii) counsel to TCW Direct Lending, Paul Hastings LLP, 515 S.
                                       Flower St., 25th Floor, Los Angeles, CA90071, Attn: Justin
                                       Rawlins, Esq., justinrawlins@paulhastings.com; (iv) counsel to
                                       any statutory committee appointed in these cases; and (v) the
                                       Office of the United States Trustee for the District of Delaware,
                                       844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
                                       19801,          Attn:       Linda      Richenderfer,        Esq.,
                                       Linda.Richenderfer@usdoj.gov so as to be received on or before
                                       4:00 p.m., prevailing Eastern Time on or before 4:00 p.m.,
                                       prevailing Eastern Time on the tenth (10th) calendar day after
                                       receipt of such Transaction Notice;

                             vii.      if no written objections are filed by the Transaction Notice Parties
                                       after the expiration of the Initial Objection Period or the Amended
                                       Objection Period, as applicable (the “Transaction Notice Period”),
                                       the Debtors are authorized to consummate such transaction
                                       immediately;

                             viii.     if a written objection is received from a Transaction Notice Party
                                       within the Transaction Notice Period that cannot be resolved, the
                                       objection will be deemed a request for a hearing on the objection at
                                       the next scheduled hearing, subject to adjournment by the Debtors,
                                       and the relevant De Minimis Asset(s) shall only be sold upon
                                       withdrawal of such written objection or further order of the Court
                                       specifically approving the sale or transfer of the De Minimis
                                       Asset(s); and

                             ix.       good faith purchasers of assets pursuant to these De Minimis Asset
                                       Transaction Procedures shall be entitled to the protections of
                                       section 363(m) of the Bankruptcy Code.


                 To the extent that De Minimis Assets cannot be sold at a price greater than the

cost of liquidating such asset that is no longer needed for the Debtors’ operations, the Debtors

seek authority to abandon De Minimis Assets in accordance with the following procedures (the

“De Minimis Asset Abandonment Procedures”):

                    a.            For Assets that the Debtors believe, as calculated within the Debtors’
                                  reasonable discretion, have a value of less than or equal to $100,000.00:

                             i.        the Debtors shall give written notice of the abandonment
                                       substantially in the form attached hereto as Exhibit C (each notice,
                                       an “Abandonment Notice”) to the Transaction Notice Parties;
                                                          7

DOCS_LA:331905.4 76136/001
                             ii.    the Abandonment Notice shall contain (a) a description in
                                    reasonable detail of the De Minimis Assets to be abandoned,
                                    including the projected book value of the assets being abandoned
                                    as reflected in the Debtors’ books and records, if reasonably
                                    ascertainable; (b) the identities of parties known to the Debtors as
                                    holding Liens on the De Minimis Assets, if any; (c) the
                                    identification of the Debtor entity that directly owns the De
                                    Minimis Assets; and (d) the Debtors’ reasons for such
                                    abandonment;

                             iii.   any objections to the abandonment of any De Minimis Asset must
                                    (a) be in writing; (b) set forth the name of the objecting party;
                                    (c) provide the basis for the objection and the specific grounds
                                    therefor; (d) be filed electronically with the Court, and (e) be
                                    served on (i) counsel to the Debtors, Pachulski Stang Ziehl &
                                    Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles,
                                    California 90067, Attn: Richard M. Pachulski and Malhar S.
                                    Pagay, mpagay@pszjlaw.com, and Pachulski Stang Ziehl & Jones
                                    LLP, 919 North Market Street, 17th Floor, P.O. Box 8705,
                                    Wilmington, Delaware 19899-8705 (Courier 19801), Attn: James
                                    E. O’Neill, joneill@pszjlaw.com; (ii) counsel to Goldman Sachs
                                    Specialty Lending Group, L.P. (as administrative and collateral
                                    agent), Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza,
                                    New York, NY 10006, Attn:                 Sean A. O’Neal, Esq.,
                                    soneal@cgsh.com); (iii) counsel to TCW Direct Lending, Paul
                                    Hastings LLP, 515 S. Flower St., 25th Floor, Los Angeles,
                                    CA90071,          Attn:         Justin        Rawlins,        Esq.,
                                    justinrawlins@paulhastings.com; (iv) counsel to any statutory
                                    committee appointed in these cases; and (v) the Office of the
                                    United States Trustee for the District of Delaware, 844 King Street,
                                    Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn:
                                    Linda Richenderfer, Esq., Linda.Richenderfer@usdoj.gov , so as to
                                    be received on or before 4:00 p.m., prevailing Eastern Time on the
                                    tenth (10th) calendar day after receipt of such Abandonment
                                    Notice;

                             iv.    if no written objections from any of the Transaction Notice Parties
                                    are filed with the Court within ten (10) calendar days after the date
                                    of receipt of such Abandonment Notice, then the Debtors are
                                    authorized to immediately proceed with the abandonment; and

                             v.     if a written objection from any Transaction Notice Party is filed
                                    with the Court within ten (10) calendar days after receipt of such
                                    Abandonment Notice, the objection will be deemed a request for a
                                    hearing on the objection at the next scheduled hearing, subject to
                                    adjournment by the Debtors, and the relevant De Minimis Asset(s)
                                    shall only be abandoned upon withdrawal of such written objection
                                                      8

DOCS_LA:331905.4 76136/001
                                or further order of the Court specifically approving the
                                abandonment or transfer of the De Minimis Asset(s).


                 Additionally, upon request, the Debtors will provide a written report to the Court,

the U.S. Trustee, counsel to any statutory committee appointed in these cases, the agent under

the post-petition debtor in possession financing facility, and those parties requesting notice

pursuant to Bankruptcy Rule 2002, beginning with the calendar quarter ending on December 31,

2020, and each calendar quarter thereafter, no later than 30 days after the end of each such

calendar quarter, concerning any De Minimis Asset Transactions consummated during the

preceding calendar quarter pursuant hereto, including the names of the purchasing parties and the

types and amounts of the transactions.

                 The Debtors submit that the establishment of the foregoing procedures is

desirable and in the best interests of the Debtors’ estates, their creditors, and other parties in

interest in these chapter 11 cases. The sale of the De Minimis Assets will generate additional

value and help preserve existing value for the benefit of the Debtors’ estates and all parties in

interest. These procedures will promote an efficient administration of these chapter 11 cases,

make De Minimis Asset Transactions cost effective, and expedite the sale or transfer of more

valuable assets in a manner that will provide the most benefit to the Debtors’ estates and

creditors.




                                                   9

DOCS_LA:331905.4 76136/001
                                          Basis for Relief

I.      The De Minimis Asset Transaction Procedures Are Appropriate Under Section
        363(b) of the Bankruptcy Code.

                 Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). Although section 363 of the Bankruptcy Code does not

specify a standard for determining when it is appropriate for a court to authorize the use, sale, or

lease of property of the estate, bankruptcy courts routinely authorize sales of a debtor’s assets if

such sale is based upon the sound business judgment of the debtor. See In re Chateaugay Corp.,

973 F.2d 141 (2d Cir.1992) (approval of section 363(b) sale is appropriate if good business

reasons exist for such sale); see also In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983);

Meyers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996); In re Montgomery Ward

Holding Corp., 242 B.R. 147, 153 (Bankr. D. Del. 1999); In re Delaware & Hudson Ry. Co.,

124 B.R. 169, 176 (Bankr. D. Del. 1991); In re Trans World Airlines, Inc., Case No. 01-

00056, 2001 Bankr. LEXIS 980, at *29 (Bankr. D. Del. Apr. 2, 2001).

                 The Debtors submit that the De Minimis Asset Transaction Procedures reflect a

reasonable exercise of their business judgment. Courts generally will accord significant

deference to a debtor’s business judgment to use or sell assets outside the ordinary course of

business. See In re W.A. Mallory Co., Inc., 214 B.R. 834, 836–37 (Bankr. E.D. Va. 1997)

(“[G]reat deference is given to a business in determining its own best interests.”); see also In re

Global Crossing, Ltd., 295 B.R. 726, 744 n.58 (Bankr. S.D.N.Y. 2003) (“[T]he Court does not

believe that it is appropriate for a bankruptcy court to substitute its own business judgment for

                                                 10

DOCS_LA:331905.4 76136/001
that of the [d]ebtors and their advisors, so long as they have satisfied the requirements articulated

in the case law.”). Requiring the Debtors to file a motion with the Court each time the Debtors

seek to dispose of relatively insignificant, non-core assets would distract from their restructuring

efforts and force the Debtors to incur unnecessary costs that would reduce whatever value might

be realized from the sale of De Minimis Assets. In addition, the De Minimis Asset Transaction

Procedures afford those creditors with an interest in the De Minimis Assets the opportunity to

object to their sale or transfer and obtain a hearing if necessary, and the relief requested will not

apply to sales of De Minimis Assets to “insiders,” as that term is described in section 101(31) of

the Bankruptcy Code.

II.     The De Minimis Asset Transaction Procedures Are Appropriate Under Section
        363(f) of the Bankruptcy Code.

                 Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits

such a “free and clear” sale; (b) the holder of the interest consents; (c) the interest is a lien and

the sales price of the property exceeds the value of all liens on the property; (d) the interest is in

bona fide dispute; or (e) the holder of the interest could be compelled in a legal or equitable

proceeding to accept a monetary satisfaction of its interest. 11 U.S.C. § 363(f).

                 The Debtors propose to sell or transfer the De Minimis Assets in a commercially

reasonable manner and expect that the value of the proceeds from such sales or transfers will

fairly reflect the value of the property sold. The Debtors further propose that any party with a

Lien on De Minimis Assets sold or transferred pursuant to this Motion shall have a

corresponding security interest in the proceeds of such sale or transfer; provided, however, that
                                                  11

DOCS_LA:331905.4 76136/001
the sales of De Minimis Assets shall be subject to any rights of approval or procedures as may be

required pursuant to any debtor in possession financing approved through the Motion of Debtors

for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition

Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),

and 364(e) of the Bankruptcy Code and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363,

(II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III)

Scheduling Final Hearing [Docket No. 51] (the “DIP Financing Motion”). Moreover, the

Debtors propose that the absence of objection to the entry of the Order approving this Motion

along with the absence of objection under the De Minimis Asset Transaction Procedures, as

applicable, in each case following the provision of notice, be deemed “consent” to any sales or

transfers pursuant to the Order within the meaning of section 363(f)(2) of the Bankruptcy Code.

As such, the requirements of section 363(f) of the Bankruptcy Code would be satisfied for any

proposed sales or transfers free and clear of Liens.

III.    Sales or Other Divestitures of De Minimis Assets Should Be Entitled to the
        Protections of Section 363(m) of the Bankruptcy Code.


                 Section 363(m) of the Bankruptcy Code provides in relevant part that the reversal

or modification on appeal of an authorization under section 363(b) of a sale or lease of property

does not affect the validity of a sale or lease under such authorization to a purchaser who bought

or leased such property in good faith, whether or not such entity knew of the pendency of the

appeal, unless such authorization and such sale or lease were stayed pending appeal. See 11

U.S.C. § 363(m). “Although the Bankruptcy Code does not define the meaning of ‘good-faith


                                                 12

DOCS_LA:331905.4 76136/001
purchaser,’ most courts have adopted a traditional equitable definition: one who purchases the

assets for value, in good faith and without notice of adverse claims.” In re Gucci, 126 F.3d 380,

390 (2d Cir. 1997) (internal citations omitted). The Third Circuit has held that“[t]he requirement

that a purchaser act in good faith . . . speaks to the integrity of [purchaser’s] conduct in the

course of the sale proceedings.” In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 147 (3d Cir.

1986) (internal citations omitted). Typically, the misconduct that would destroy a purchaser’s

good faith status involves “fraud, collusion between the purchaser and other bidders or the

trustee, or an attempt to take grossly unfair advantage of other bidders.” Hoese Corp. v. Vetter

Corp. (In re Vetter Corp.), 724 F.2d 52, 56 (7th Cir. 1983) (emphasis omitted) (quoting In re

Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978) (interpreting Bankruptcy

Rule 805, the precursor to section 363(m)). The Debtors submit that any agreement that results

in the sale or divestiture of De Minimis Assets will be an arm’s-length transaction entitled to the

protections of section 363(m).

IV.     The De Minimis Asset Abandonment Procedures Are Appropriate Under
        Section 554(a).


                 Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a hearing,

the trustee may abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). The Debtors expect to take

all reasonable steps to sell De Minimis Assets not needed in their operations. The costs

associated with sales of certain De Minimis Assets, however, may exceed any possible proceeds

thereof. The inability to consummate a commercially reasonable sale of De Minimis Assets


                                                  13

DOCS_LA:331905.4 76136/001
would indicate that these Assets have no meaningful monetary value to the Debtors’ estates.

Further, the costs of storing and maintaining such De Minimis Assets may burden the Debtors’

estates so abandonment of such De Minimis Assets pursuant to the Abandonment Procedures is

in the best interest of the Debtors’ estates. Accordingly, the Debtors contend that, in such

circumstances, the abandonment of De Minimis Assets pursuant to the Abandonment Procedures

is in the best interest of the Debtors’ estates.

V.      This Court and Others Have Approved Similar Procedures.


                 In light of the demonstrable benefits of streamlined procedures to sell and

abandon De Minimis Assets and the legal justifications described above, courts in this Circuit

and others have approved procedures similar to the De Minimis Asset Transaction Procedures in

large chapter 11 cases. See, e.g., In re PES Holdings, LLC, No. 19-11626 (KG) (Bankr. D. Del.

Dec. 6, 2019) (authorizing sales up to $2 million); In re Quicksilver Res. Inc., No. 15-10585

(Bankr. D. Del. Apr. 14, 2015) (authorizing sales up to $2.5 million); In re Energy Future

Holdings Corp., No. 14-10979 (Bankr. D. Del. Jun. 3, 2014) (authorizing sales up to $5 million);

In re Flying J, Inc., No. 08-13384 (Bankr. D. Del. Feb. 19, 2009) (authorizing sales up to $5

million); In re Sears Holdings Corporation, Case No. 18-23538 (RDD) (authorizing the

abandonment of assets with a book value less than $15 million on seven days’ notice); In re

iHeartMedia, Inc, Case No. 18-31274 (MI) (Bankr. S.D. Tex. June 21, 2018) (authorizing

procedures for the sale and abandonment of assets with a book value less than $15 million on ten

days’ notice); In re Cenveo, Inc, Case No. 18-22178 (RDD) (Bankr. S.D.N.Y. March 8, 2018)

(authorizing procedures for the abandonment of assets with a book value less than $300,000 on
                                                   14

DOCS_LA:331905.4 76136/001
seven days’ notice and no advance notice if book value is less than $500,000); In re NII

Holdings, Inc., Case No. 14-12611 (SCC) (Bankr. S.D.N.Y. Nov. 12, 2014) (authorizing

abandonment of assets with a book value less than $250,000 and no advance notice if book value

is less than $50,000); In re Lehman Holdings Inc., Case No. 08-13555 (JMP) (Bankr. S.D.NY.

Jun. 17, 2009) (authorizing abandonment of assets (without a cap) that, in debtors’ business

judgment, are not necessary to their winding down, are of inconsequential value to their estates,

or for which the costs associated with a sale exceed the proceeds that would be generated from

such sale, on five days’ notice).4

                 As this Court and other courts have recognized, the usual process of obtaining

Court approval of each De Minimis Asset Transaction: (a) would impose unnecessary

administrative burdens on the Court and usurp valuable Court time at hearings; (b) would create

costs to the Debtors’ estates that may undermine or eliminate the economic benefits of the

underlying transactions; and (c) in some instances may hinder the Debtors’ ability to take

advantage of sale opportunities that are available only for a limited time. On the other hand, the

De Minimis Asset Transaction Procedures and the De Minimis Asset Abandonment Procedures

will monetize otherwise unusable assets, protect the Debtors against the possible declining value

of certain De Minimis Assets, save the Debtors interim holding or storage costs, eliminate certain

administrative costs, and expedite the sale of De Minimis Assets for the benefit of the Debtors’

estates. Accordingly, the Court should approve the proposed De Minimis Asset Transaction

Procedures and the De Minimis Asset Abandonment Procedures.

4
 Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
Copies of these orders are available upon request to the Debtors’ counsel.
                                                      15

DOCS_LA:331905.4 76136/001
                             Waiver of Bankruptcy Rule 6004(a) and 6006(h)


                 To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).
                                         Reservation of Rights

                 Nothing contained in this motion or any actions taken pursuant to any order

granting the relief requested by this motion is intended or should be construed as (a) an

admission as to the validity of any particular claim against the Debtors, (b) a waiver of the

Debtors’ rights to dispute any particular claim on any grounds, (c) a promise or requirement to

pay any particular claim, (d) an implication or admission that any particular claim is of a type

specified or defined in this motion or any order granting the relief requested by this motion, (e) a

request or authorization to assume any agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code, (f) a waiver or limitation of the Debtors’ rights under the Bankruptcy Code

or any other applicable law, or (g) a concession by the Debtors that any liens (contractual,

common law, statutory, or otherwise) satisfied pursuant to this motion are valid, and the Debtors

expressly reserve their rights to contest the extent, validity, or perfection or seek avoidance of all

such liens. If the Court grants the relief sought herein, any payment made pursuant to the

Court’s order is not intended and should not be construed as an admission as to the validity of

any particular claim or a waiver of the Debtors’ rights to subsequently dispute such claim.




                                                  16

DOCS_LA:331905.4 76136/001
                                                Notice


                 Notice of this Motion shall be given to the following parties or, in lieu thereof, to

their counsel, if known: (a) the Office of the United States Trustee; (b) Goldman Sachs Specialty

Lending Group, LP (as administrative and collateral agent); (c) the Debtors’ fifty largest

unsecured creditors on a consolidated basis; (d) the United States Attorney’s Office for the

District of Delaware; and (e) any party requesting notice pursuant to Bankruptcy Rule 2002(a).

The Debtors respectfully submit that no other or further notice is necessary.


                                          No Prior Request


                 No prior request for the relief sought in this motion has been made to this or any

other court.

        WHEREFORE, the Debtors respectfully requests that the Court enter the Order granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: October 23, 2020                /s/ James E. O’Neill
                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Malhar S. Pagay (CA Bar No. 189289)
                                         James E. O’Neill (Bar No. 4042)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Facsimile: 302-652-4400
                                         email: rpachulski@pszjlaw.com
                                                mpagay@pszjlaw.com
                                                joneill@pszjlaw.com

                                        [Proposed] Counsel to the Debtors and Debtors in
                                        Possession

                                                   17

DOCS_LA:331905.4 76136/001
